 

UNITED STATES DISTRICT COURT |
SOUTHERN DISTRICT OF NEW YORK

i

  

aca caeeecneneecenenennneenenennenentieieneeteneenenenene x : a
: QW

RALPHIE HAYES, : hp AVA

Plaintiff, ORDER ve
Vv.

17 CV 6145 (VB)

ORANGE COUNTY SHERIFF CARL E.
DUBOIS, et al.,

Defendants. ‘
a a ee et tk eth ae tt x

On June 22, 2018, the Court granted defendants’ motion to dismiss and ordered plaintiff,
pro se, to file an amended complaint by July 23, 2018. (Doc. #30). The Court also reminded
plaintiff of his obligation to continue to update the Court in writing if his address changed.

Plaintiff was released to parole on August 7, 2018. However, contrary to the Court’s
prior orders (Docs. ##4, 6, 30, 31) plaintiff has failed to update his address in writing.

On September 18, 2018, the Court ordered plaintiff, by October 18, 2018, to (1) update
the Court in writing of his current address and (2) file his amended complaint. (Doc. #32). The
Court warned plaintiff that if he failed to do so, the Court would deem plaintiff to have
abandoned the case and would direct the Clerk to enter judgment in defendants’ favor and close
the case.

To date, plaintiff has not updated the Court with his address, and he has failed to file an
amended complaint, or seek an extension of time to do so. As the Court has already dismissed
all of plaintiff's claims, the Court will direct the Clerk to enter judgment in defendants’ favor.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order
would not be taken in good faith, and therefore in forma pauperis status is denied for the
purposes of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

 

The Clerk is directed to enter judgment in defendants’ favor and close this case. The
Clerk shall also mail a copy of this Order to plaintiff at the address on the docket.

Dated: December 11, 2019
White Plains, NY

SO ORDERED:

Viel

Vincent L, Briccetti
United States District Judge

 

1
